 DAYSTROM FURNITURE DIVISION343All our employees are free to become or remain,or refrain from becomingor remaining,members of the above-named union or any other labor organization,except to the extent that this right may be affected by an agreement in conformitywith Section 8 (a) (3) of the Act.COTTMAN BUILDERSSUPPLYCO., INC.,Employer.Dated --------------------By -----------------------------------------.(Representative).(Title)-This notice mustremain postedfor 60 days from the datehereof, and mustnot be altered, defaced, or covered by any other material.Appendix BNOTICE TO ALL MEMBERSOF GENERAL TEAMSTERS,CHAUFFEURS,HELPERS ANDYARDMEN LOCAL UNION No.470, AFFILIATED WITH INTERNATIONAL BuoTHERHooDor TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, AFLPursuant to the recommendationsof a TrialExaminerof the National LaborRelations Board, and in order to effectuate the policiesof the NationalLabor Re-lations Act, as amended,we here notifyyou that :WE WILL NOTrestrainor corece employees of COTTMANBUILDERS SUPPLYCo., INC., their successorsor assigns, in the exercise of their rightto engage inor to refrain from any or all of the concerted activitiesguaranteedto them bySection 7of the Act,exceptto the extent thatsuch right may be affected by anagreement requiring membership in a labor organization as a condition of em-ployment,as authorized by Section 8 (3) of the Act.WE WILL NOT in any manner cause or attempt to cause the above-namedemployers, their officers,agents, successors,or assigns,to discriminateagainst theiremployees in violationof Section8 (a) (3) of the Act.WE WILL makeJoseph Keresty,Jr.,wholefor any lossof paysufferedbecause of the discrimination against him.GENERAL TEAMSTERS,CHAUFFEURS,HELPERS AND YARDMEN LOCALUNION No. 470, AFFILIATED WITH INTERNATIONAL BROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN,ANDHELPERS 08'AMERICA,AFL, LABOR ORGANIZATION.Da.ted-------------------- By -------------------------------------------(Representative)(Title)Thisnotice mustremain posted for 60 days from the datehereof,and mustnot be altered,defaced, or covered by any othermaterial.DAYSTROM_ FURNITURE DIVISION, DAYSTROM, INC.andDAYSTROM IN-DUSTRIAL INDEPENDENT UNION,INC., PETITIONER.Case No.8-RC-1062.November 18,1962Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Thomas H. Ramsey, hearing 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.,Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Chairman Herzog and Members Styles and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section (9)(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to add eight timekeepers to its existingunit of production employees at the Employer's Olean, New York,furniture manufacturing plant.' In the alternative, the Petitionerseeks a separate unit of these timekeepers.The Employer contendsthat the proposed unit is too small and should include other officesalaried clerical employees and the timekeeper at the Employer'sFriendship, New York, plant.The Olean timekeepers work under the immediate supervision ofthe plant accountant, who is located in the main office of the Oleanplant, and perform the usual duties of employees in this classification.They are responsible for keeping records of the daily hours of em-ployees, as taken from their time cards, and for keeping productiontime and down-time of the workers in specified departments, so thatthe accounting office can properly compute employees' pay and produc-tion costs.Although the timekeepers are salary paid and on theoffice payroll and enjoy common sick leave and' vacation benefitswith the office employees, they perform their duties in the productionareas of the plant, work the same schedule as the production em-ployees, and are in constant contact with the hourly paid productionemployees and their foreman.Although the timekeepers are paidon a salary rather than an hourly basis, and their line of supervisoryauthority runs to a different hierarchy from that which supervisesthe production employees, these factors do not necessarily ;differentiatethem from the production employees with whom they work and haveother common interests.31The Employer's and Petitioner's names appear in the caption as amended at the hearing.Since about 1940 the Petitioner has been the exclusive bargaining representative ofthe production employees at the Olean plant.The Employer and Petitioner executed acollective-bargaining agreement on February 29, 1952, covering all the Employer's hourlypaid production employees at the Olean plant, excluding the timekeepers,office employees,foremen,guards, supervisors,and salaried employees.This contract is effective to Feb-ruary 28, 1954,and automatically renewable yearly thereafter.3H & BAmerican Machine Co.,97 NLRB 9,and cases cited therein. DAYSTROM FURNITURE DIVISION345From the foregoing facts, it is clear that the timekeepers are plantclericals whose interests are closely allied with those of productionemployees and who may properly be included in the same unit.Weshall, therefore, hold an election among the timekeepers. If a majorityof them vote for the Petitioner, they will be taken to have indicatedtheir desire to be included in the production unit currently representedby the Petitioner, and the Petitioner may bargain for such employeesas part of the existing Unit .4Otherwise, we shall dismiss the petition.The parties agree that Catherine Gilray, who spends approximatelyhalf her time as a timekeeper and the remainder as an office clerkto the plant superintendent, is a timekeeper, and is to be included inthe voting group.The parties disagree with respect to the inclusionof the roving timekeeper at the Olean plant and the timekeeper atthe Friendship plant in the voting group. The Employer wouldinclude and the Petitioner would exclude them.Theroving timekeeperis paid at a slightly higher salary rate thanother timekeepers.His principal duties are to substitute for andassist regular timekeepers when they are absent from work or areespecially busy.He conveys instructions from the plant accountantto the timekeepers.He has no authority to hire or discharge a time-keeper or any other employee.Any recommendations he may makein regard to hire, discharge, or discipline are subject to independentinvestigation and final action by the plant accountant.Under allthese circumstances, we conclude, contrary to the Petitioner's conten-tion, that the roving timekeeper at the Olean plant is not a supervisoras defined in the Act,5 and we shall include him in the voting group.The Employer's Friendship, New York, plant is located 20 milesfrom the Olean plant and employs one timekeeper.Although thistimekeeper performs the same type of duties and enjoys the sameleave benefits as the Olean timekeepers, he is paid at a lower salaryrate than they; he does not interchange with them; and he is underseparate supervision.The Petitioner has never bargained and doesnot bargain at present for any employees at the Friendship plant.In view of the separate location of the Friendship plant, lack ofemploye interchange on the part of the timekeepers, sep-arate supervision, and the absence of any history of bargaining ona two-plant basis, we restrict the voting group of timekeepers to thoseat the Olean plant .6The following employees constitute the voting group : All time-keepers at the Employer's Olean, New York, plant, including Gilray4H & B American Machine Co.,supra.5Wm. Cameron & Co., Inc.,98 NLRB 969.E SeeGeorge Aftergood & Son d/b/a Calivogue Sportswear,96 NLRB 228;The McKayMachine Company,93 NLRB 822. 346DECISIONSOF NATIONALLABOR RELATIONS BOARDand the roving timekeeper, but excluding all other employees andsupervisors as defined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]DISTRICT No. 9, INTERNATIONAL ASSOCIATION OF MACHINISTS, A. F. L.andANHEUSER-BUSH, INC.Case No. 14-OD-27.November 18,1952Decision and OrderSTATEMENT OF THE CASEThis proceeding arises under Section 10 (k) of the Act, which pro-vides that "whenever it is charged that any person has engaged in anunfair labor practice within the meaning of paragraph (4) (D) ofsection 8 (b), the Board is empowered and directed to hear and deter-mine the dispute out of which such unfair labor practice shall havearisen ...."On April 8,1952, Anheuser-Busch, Inc., herein called the Employer,filed with the Regional Director for the Fourteenth Region a chargealleging that District No. 9, International Association of Machinists,A. F. L., herein called the IAM, has engaged in and is engaging incertain activities proscribed by Section 8 (b) (4) (D) of the Act by"... inducing and encouraging the employees of Anheuser-Busch,Inc., ... to engage in a strike . . . with the object and purpose offorcing and requiring Anheuser-Busch, Inc., and those contractingwith it for the purpose of performing construction work, to assign,and to cause to be assigned, particular work to employees who aremembers of and represented by said District No. 9, International Asso-ciation of Machinists, rather than to employees, members of andrepresented by other labor organizations...."Thereafter, pursuant to Section 10 (k) of the Act and applicablesections of the Board's Rules and Regulations, the Regional Directorinvestigated the charge and provided for a hearing upon due noticeto all the parties.The hearing was held on July 9 and 10, 1952, beforeHarry G. Carlson, hearing officer of the Board.All parties appeared1The relevant portions of Section 8 of theAct areas follows :(b) It shall be an unfair labor practice for a labor organization or agents-(4).. .to engage in, or to induce or encourage the employees of any employer to engagein, a strike...where an object thereof is:.. .(D) forcing or requiring any employer to assign particularworkto employees ina particular labor organization or in a particular trade, craft,or class rather than toemployees in another labor organization or in another trade, craft,or class, unless suchemployer is failing to conform to an order or certification of the Board determining thebargaining representative for employees performing such work. . . .101 NLRB No. 87.